PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is executed by and between
Security Self Storage Inc., a Kentucky corporation ("Seller"), and Strategic
Capital Holdings, LLC, a Virginia limited liability company ("Purchaser"),
formerly known as U.S. Commercial LLC.



In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:



1.
PURCHASE AND SALE



1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the "Property"):



(a) Land. (i) That certain tract of land located at 8080 Steilen Drive,
Florence, Kentucky, being more particularly described on Exhibit "A-1" attached
hereto and made a part hereof (herein, "Parcel One"), and (ii) that other
certain tract of land located at 2900 Crescent Springs Road, Erlanger, Kentucky,
being more particularly described on Exhibit "A-2" attached hereto and made a
part hereof (herein, "Parcel Two" and together with Parcel One herein
collectively called the "Land").

(b) Easements. All easements, if any, benefiting the Land or the Improvements
(as defined in Section 1.1(d) of this Agreement).

(c) Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way.

(d) Improvements. (i) All improvements and related amenities in and on Parcel
One, comprising approximately 126,250 net rentable square feet of storage space
and 888 rental units, and being commonly known as "Security Self Storage"
(herein, the "Parcel One Improvements"), and (ii) all improvements and related
amenities in and on Parcel Two, comprising approximately 63,725 net rentable
square feet of storage space and 605 rental units, and also being commonly known
as "Security Self Storage" (herein, the "Parcel Two Improvements", and together
with the Parcel One Improvements herein collectively called the "Improvements").

(e) Leases. Seller's interest under (i) all written leases, occupancy agreements
and rental agreements (collectively, the "Leases") for rental units in the
Property, together with all tenant security deposits held by Seller on the
Closing Date (as defined in Section 6.1 of this Agreement), and (ii) all
cellular tower leases relating to the Property, as more particularly described
on Schedule "C" attached hereto and incorporated herein (the "Tower Leases").

(f) Tangible Personal Property. All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property, if any, owned by
Seller and located on or about the Land and the Improvements (the "Tangible
Personal Property"), including, without limitation, those items of personal
property set forth on Exhibit "D" attached hereto, including the moving trucks
more particularly described on Exhibit "D" hereto (herein collectively, the
"Motor Vehicles").

(g) Contracts. Seller's interest (to the extent the same is assignable) under
the "Contracts" (as defined below), other than the "Rejected Contracts" (as
defined below).

(h) Intangible Property. All intangible property (the "Intangible Property")
owned by Seller and pertaining to the Land, the Improvements, or the Tangible
Personal Property, including, without limitation, (i) all "yellow page"
advertisements, (ii) all transferable utility contracts, (iii) all transferable
telephone exchange numbers, (iv) all plans and specifications, (v) all licenses,
permits, engineering plans and landscape plans, (vi) all assignable warranties
and guarantees relating to the Property or any part thereof, and (vii) all of
Seller's right, title and interest in and to the trade name "Security Self
Storage".



2.
PURCHASE PRICE



2.1 Purchase Price. The purchase price (the "Purchase Price") for the Property
shall be the sum of Nine Million Seven Hundred Thousand and no/100 Dollars
($9,700,000.00), subject to prorations and adjustments as set forth in this
Agreement, and shall be paid by Purchaser to Seller at the Closing by wire
transfer of immediately available funds to the Escrow Agent on the Closing Date
in accordance with wire transfer instructions to be provided by the Escrow
Agent. The Purchase Price shall be allocated among the projects comprising the
Property in the manner set forth on Schedule "B" attached hereto and
incorporated herein.



3.
EARNEST MONEY

3.1 Earnest Money. Purchaser shall deliver to Republic Title of Texas, Inc.,
2626 Howell Street, 10th Floor, Dallas, Texas 75204, Attn: Jennifer Haden
("Escrow Agent"), as agent for a national title underwriter acceptable to
Purchaser ("Title Company"), within three (3) business days after the date a
fully-executed copy of this Agreement is delivered to the Escrow Agent by Seller
and Purchaser, an earnest money deposit (the "Deposit") in the amount of One
Hundred Thousand and no/100 Dollars ($100,000.00). The Deposit, together with
all interest accrued thereon, is herein collectively called the "Earnest Money".
The Deposit shall be invested by the Escrow Agent in an FDIC-insured,
interest-bearing account as Purchaser shall direct. If the sale of the Property
is consummated under this Agreement, the Earnest Money shall be paid to Seller
and applied as a credit against the Purchase Price at Closing. If Purchaser
terminates this Agreement in accordance with any right to terminate granted to
Purchaser by the terms of this Agreement, the Earnest Money shall be returned to
Purchaser, and neither party hereto shall have any further obligations under
this Agreement except for such obligations which by their terms expressly
survive the termination of this Agreement (the "Surviving Obligations").

4.
CONDITIONS TO CLOSING

4.1 Seller's Obligations. Seller shall deliver to Purchaser (at Seller's
expense), within three (3) business days after the "Effective Date" (as defined
below), true, correct, complete and legible copies of all of the due diligence
items listed on Schedule "A" attached hereto and incorporated herein with
respect to each of the properties comprising the Property (collectively, the
"Due Diligence Items"). Seller shall provide Purchaser with written notice at
such time as Seller determines that all Due Diligence Items have been delivered
to Purchaser (the "Due Diligence Delivery Notice"). Within two (2) business days
following Purchaser's receipt of the Due Diligence Delivery Notice, Purchaser
shall confirm in writing to Seller, if such be the case, that all required Due
Diligence Deliveries have been received by Purchaser, in which event the date
that Purchaser receives the Due Diligence Delivery Notice shall be deemed to be
the "Due Diligence Receipt Date" (herein so called) for all purposes of this
Agreement. In the event, however, that Purchaser determines that it has not been
provided with all of the Due Diligence Items, then Purchaser shall provide
Seller with written notice thereof (the "Missing Due Diligence Notice"), within
two (2) business days following Purchaser's receipt of the Due Diligence
Delivery Notice, enumerating with specificity in such notice which Due Diligence
Items have not been provided by Seller. Within two (2) business days following
Seller's receipt of the Missing Due Diligence Notice, Seller shall provide
Purchaser with all Due Diligence Items listed thereon together with written
notice confirming such delivery (the "Missing Due Diligence Delivery Notice").
Within two (2) business days following Purchaser's receipt of the Missing Due
Diligence Delivery Notice, Purchaser shall confirm in writing to Seller that
Purchaser has received all required Due Diligence Items, in which event the date
that Purchaser receives the Missing Due Diligence Delivery Notice shall be
deemed to be the Due Diligence Receipt Date for all purposes of this Agreement.
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, Purchaser may request additional information, documentation or
materials concerning the Property from Seller at any time after the Effective
Date, and Seller agrees to use commercially reasonable efforts to provide such
additional information, documentation or materials to Purchaser, at no cost or
expense to Seller, provided it is within Seller's possession or under its
control, and further provided that the delivery or non-delivery of any such item
shall in no manner extend the Approval Period. Notwithstanding the foregoing
provisions of this Section 4.1, should Seller (i) fail to timely deliver the Due
Diligence Delivery Notice to Purchaser, as required above, or (ii) fail to
timely deliver the Missing Due Diligence Delivery Notice and/or the Missing Due
Diligence Items to Purchaser, as required above, then the Due Diligence Receipt
Date shall not occur until Purchaser so acknowledges in writing, and until such
time as Purchaser so acknowledges the occurrence of the Due Diligence Receipt
Date, Purchaser shall be entitled to terminate this Agreement upon written
notice to Seller, whereupon this Agreement automatically shall terminate, the
Earnest Money shall be returned by Escrow Agent to Purchaser, without the
consent or joinder of Seller being required, and neither party shall have any
further obligations hereunder except for the Surviving Obligations.

4.1.1 Approval Period. During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on the fiftieth (50th) day following the Due
Diligence Receipt Date (the "Approval Period"), the following matters shall be
conditions precedent to Purchaser's obligations under this Agreement:

(a) Purchaser's being satisfied in Purchaser's sole discretion that the Property
is suitable for Purchaser's intended use; and

(b) Purchaser's being satisfied, in Purchaser's sole discretion, with all of the
Due Diligence Items.

Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser's sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby. In such event, this Agreement will terminate as of the date
of such notice, and neither party shall have any further obligation hereunder
except for the Surviving Obligations. If, in Purchaser's sole and absolute
discretion, Purchaser determines that it desires to consummate the purchase of
the Property contemplated hereby, then Purchaser will give written notice
thereof (the "Closing Notice") to Seller, prior to the expiration of the
Approval Period. In the event that Purchaser provides Seller with the Closing
Notice, then Purchaser will be deemed to have waived its termination rights
under this Section 4.1.1, and the parties will proceed to Closing, subject to
all other terms and conditions of this Agreement. If Purchaser does not give
Seller the Closing Notice prior to the expiration of the Approval Period and has
not previously terminated this Agreement by written notice to Seller, then this
Agreement automatically shall terminate upon the expiration of the Approval
Period, and, in such event, neither party shall have any further obligation
hereunder except for the Surviving Obligations. In either of such events
terminating this Agreement, immediately following written request from Purchaser
to the Escrow Agent, and without the consent or joinder of Seller being
required, the Escrow Agent shall return all of the Earnest Money to Purchaser.
Notwithstanding the foregoing, Purchaser shall have the option to proceed to
Closing as to less than all of the projects constituting the Property. In the
event Purchaser desires to exercise such option, Purchaser shall provide Seller
with written notice (the "Exercise Notice") prior to the expiration of the
Approval Period, specifying (a) which project comprising the Property that
Purchaser has elected to acquire (the "Acquired Property"), and (b) which
project comprising the Property that Purchaser has elected not to acquire (the
"Non-Acquired Property"). Upon Seller's receipt of the Exercise Notice, (i) this
Agreement automatically shall be deemed modified to remove all references to the
Non-Acquired Property, (ii) the Purchase Price automatically shall be adjusted
to equal the portion of the Purchase Price allocable to the Acquired Property,
as reflected on Schedule "B" attached hereto and incorporated herein, (iii) the
portion of the Deposit allocable to the Non-Acquired Property, as reflected on
Schedule "B" attached hereto, shall be returned to Purchaser, without the
consent or joinder of Seller being required, and (iv) Seller and Purchaser shall
proceed to Closing with respect to the sale and purchase of the Acquired
Property only, subject to all of the other terms and conditions of this
Agreement.

4.1.2 Title Commitment and Survey. Seller shall convey good and marketable title
to the Property to Purchaser at Closing, subject only to the "Permitted
Encumbrances" (defined below). Within five (5) days following the Effective
Date, Seller shall obtain, at its sole cost and expense, and deliver to
Purchaser, a title commitment or title commitments (whether one or more, the
"Title Commitment") for one or more ALTA Owner's Policy or Policies of Title
Insurance (the "Title Policy"), issued by the Escrow Agent on behalf of the
Title Company, insuring good and marketable fee simple title to the Property,
together with legible copies of all exceptions listed therein. Purchaser shall
have fifteen (15) days following its receipt of the Title Commitment, legible
copies of all exceptions listed therein and the "Survey" (defined below), to
deliver to Seller written notice of Purchaser's objections to title (the "Title
Objection Letter"). Seller shall have the right, but not the obligation, to cure
Purchaser's objections to title; subject, however, to Seller's obligation to
remove all "Monetary Liens" (as defined below) by Closing. Seller shall notify
Purchaser in writing within five (5) days following Seller's receipt of the
Title Objection Letter concerning which title objections, if any, Seller has
agreed to cure. In the event that Seller does not undertake to cure all of the
objections in the Title Objection Letter to Purchaser's sole satisfaction (or
does not timely respond to the Title Objection Letter), then Purchaser shall
have the right for five (5) days after receipt of Seller's response to the Title
Objection Letter (or five (5) days following the expiration of the period within
which Seller was to so respond) to either (i) waive any such title objection in
writing and proceed to Closing (in which event such waived title objection shall
be deemed to be a "Permitted Encumbrance", as defined below), or (ii) terminate
this Agreement and receive an immediate refund of the Earnest Money, without the
consent or joinder of Seller being required. All exceptions set forth in
Schedule B of the Title Commitment which are not objected to by Purchaser
(including matters initially objected to by Purchaser which objections are
subsequently waived in writing) are herein collectively called the "Permitted
Encumbrances". In the event that any update to the Title Commitment indicates
the existence of any liens, encumbrances or other defects or exceptions (the
"Unacceptable Encumbrances") which are not shown in the initial Title Commitment
and that are unacceptable to Purchaser, Purchaser shall within five (5) days
after receipt of any such update to the Title Commitment notify Seller in
writing of its objection to any such Unacceptable Encumbrance (the "Unacceptable
Encumbrance Notice"). Notwithstanding anything to the contrary contained herein,
Seller shall have no obligation to take any steps or bring any action or
proceeding or otherwise to incur any expense whatsoever to eliminate or modify
any of the Unacceptable Encumbrances; provided, however, that Seller shall,
prior to Closing, eliminate by paying, bonding around or otherwise discharging
in a manner satisfactory to Purchaser (i) any Unacceptable Encumbrances that
arise by, through or under Seller, and (ii) any mortgages, deeds of trust, deeds
to secure debt, mechanics' liens or monetary judgments that appear on the Title
Commitment ("Monetary Liens"). In the event Seller is unable, unwilling or for
any reason fails to eliminate or modify all of the Unacceptable Encumbrances to
the sole satisfaction of Purchaser (other than the Unacceptable Encumbrances and
Monetary Liens required to be removed by Seller in accordance with the preceding
sentence), Purchaser may terminate this Agreement by delivering notice thereof
in writing to Seller by the earliest to occur of (i) the Closing Date, (ii) five
(5) days after Seller's written notice to Purchaser of Seller's intent to not
cure one or more of such Unacceptable Encumbrances, or (iii) ten (10) days after
the Unacceptable Encumbrance Notice, in the event Seller does not timely respond
thereto. Upon a termination of this Agreement pursuant to the immediately
preceding sentence, the Earnest Money shall be returned to Purchaser, without
the consent or joinder of Seller being required, and neither party shall have
any obligations hereunder other than the Surviving Obligations.

4.1.3 Surveys. Purchaser shall obtain, at its sole cost and expense, current,
as-built surveys of the Property prepared by a registered surveyor acceptable to
Purchaser (collectively, the "Survey"), which may be updates of the existing
surveys delivered by Seller to Purchaser pursuant to Section 4.1 above.

4.1.4 Contracts. Purchaser shall notify Seller prior to the expiration of the
Approval Period which of the "Contracts" (as defined below) Purchaser will
require Seller to cancel at Closing (the "Rejected Contracts"), and Seller
hereby agrees to cancel same not later than Closing. However, if any of the
Contracts are not terminable upon thirty (30) days notice or less, and without
payment of a fee or penalty, then Purchaser agrees to assume such Contracts at
Closing, provided they are assignable. Any Contracts which are not assignable
shall be the sole responsibility of Seller, shall be cancelled by Seller on or
before Closing, and Seller shall and hereby agrees to indemnify Purchaser from
any and all liability relating thereto, which indemnification obligation
expressly shall survive Closing.

4.2 Inspection. During the Approval Period, at any time and from time to time
during normal business hours (and thereafter through the Closing Date),
Purchaser may inspect, test, and survey: (a) the Property and any and all
portions thereof, including physical and mechanical inspections, (b) all
financial and other records pertaining to the operation of the Property,
including, but not limited to, all books, records, documents, accounting and
management reports of Seller, and (c) originals of all Leases and Contracts.
Notwithstanding the foregoing, Purchaser must obtain Seller's prior written
approval of the scope and method of any environmental testing or investigation
(other than a Phase I environmental site assessment, which shall require no
consent or approval of any kind), prior to Purchaser's commencement of such
inspections or testing. Seller shall cooperate in good faith with Purchaser,
Purchaser's agents and independent contractors in connection with all such
inspections, tests and surveys, including obtaining all necessary tenant
consents and/or providing adequate notice to tenants regarding Purchaser's entry
into leased areas on the Property, and making available during normal business
hours all relevant personnel to answer any questions which Purchaser may have
regarding the Property. Purchaser, at Purchaser's sole expense, shall repair any
and all damage resulting from any of the tests, studies, inspections and
investigations performed by or on behalf of Purchaser pursuant to this Section
4.2, and Purchaser shall indemnify, defend and hold Seller harmless from and
against all claims for bodily injury or property damage which may be asserted
against Seller arising out of the tests, studies, inspections and investigations
performed by Purchaser hereunder, which obligation of indemnification shall
survive the Closing or termination of this Agreement. Prior to any entry onto
the Property by Purchaser or any of its agents, Purchaser shall furnish Seller
with evidence that Purchaser maintains a policy of general liability insurance
providing premises/operations coverage included under the per occurrence/general
aggregate coverage, having a combined single limit liability of not less than
$1,000,000, naming Seller as an additional insured

4.3 Purchaser's Representations and Warranties. Purchaser represents and
warrants to Seller that (a) Purchaser has the full right, power and authority,
without the joinder of any other person or entity, to enter into, execute and
deliver this Agreement and to perform all duties and obligations imposed on
Purchaser under this Agreement, and (b) neither the execution nor the delivery
of this Agreement, nor the consummation of the purchase and sale contemplated
hereby, nor the fulfillment of or compliance with the terms and conditions of
this Agreement conflict with or will result in the breach of any of the terms,
conditions, or provisions of any agreement or instrument to which Purchaser is a
party or by which Purchaser or any of its assets is bound. Purchaser's
representations and warranties set forth in this Section 4.3 shall survive the
Closing or termination of this Agreement.

4.4 Seller's Representations and Warranties.

Seller represents and warrants to Purchaser that:

(i) Seller has the full right, power, and authority, without the joinder of any
other person or entity, to enter into, execute and deliver this Agreement, and
to perform all duties and obligations imposed on Seller under this Agreement,

(ii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller's assets is bound,

(iii) there is no existing or pending (or to Seller's knowledge threatened)
litigation affecting Seller or the Property,

(iv) Seller has no knowledge of, and has not received any written notice of, any
violation of any governmental requirements (including "Environmental
Requirements", as defined below) concerning the Property, which have not been
remedied,

(v) Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements,

(vi) the list of contracts attached hereto as Exhibit "E" (the "Contracts"), is
a true, correct and complete list of all service contracts, equipment leases
and/or maintenance agreements affecting the Property, and there are no other
such agreements affecting the Property,

(vii) Seller is not a "foreign person" within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(viii) except for those tenants in possession of the Property under written
leases for space in the Property, as shown on the rent roll attached hereto as
Exhibit "F" (the "Rent Roll"), there are no parties in possession of, or
claiming any possession to, any portion of the Property,

(ix) at Closing there will be no unpaid bills or claims in connection with any
repair of the Property by or on behalf of Seller that could result in the filing
of a lien against the Property,

(x) the Rent Roll (which is effective as of the date indicated thereon), and as
the same shall be updated and recertified at Closing by Seller, is and shall be
true, correct and complete in all material respects and no concessions,
discounts or other periods of free or discounted rent have been given other than
those reflected on such Rent Roll,

(xi) the financial statements delivered by Seller to Purchaser pursuant to
Section 4.1 hereof, and all other information delivered by Seller to Purchaser
pursuant to Section 4.1 hereof, are true, correct and complete in all material
respects,

(xii) Seller has no knowledge, and has received no notice, regarding any
environmental contamination on, at or adjacent to the Property,

(xiii) Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer,

(xiv) there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing,

(xv) Seller has no knowledge of any material defects in the drainage systems,
foundations, roofs, walls, superstructures, plumbing, air conditioning and
heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, and to the best of Seller's knowledge, the
Improvements were constructed substantially in accordance with the plans and
specifications for the construction thereof,

(xvi) to the best of Seller's knowledge, the Improvements are free from the
presence or suspected presence of any form of mold, including those producing
mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys, and

(xvii) to the best of Seller's knowledge, there are no underground storage tanks
located on or under the Property, there are no conditions on, at or relating to
the Property which are in non-compliance with "Environmental Requirements" (as
defined below), and there are no "Hazardous Materials" (as defined below) on, in
or under the Property in quantities that require reporting, investigation or
remediation under Environmental Requirements.

Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser as
of the Closing Date. All of the foregoing representations and warranties
expressly shall survive the Closing.



(b) For purposes of this Agreement, "Hazardous Materials" shall mean any
substance which is or contains (i) any "hazardous substance" as now or hereafter
defined in Section 101(14) of the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et
seq.) ("CERCLA") or any regulations promulgated under CERCLA; (ii) any
"hazardous waste" as now or hereafter defined in the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.) ("RCRA") or regulations
promulgated under RCRA; (iii) any substance regulated by the Toxic Substances
Control Act (15 U.S.C. Section 2601 et seq.); (iv) gasoline, diesel fuel, or
other petroleum hydrocarbons; (v) asbestos and asbestos containing materials, in
any form, whether friable or non-friable; (vi) polychlorinated biphenyls;
(vii) radon gas; (viii) any radioactive material, including any "source
material", "special nuclear material" or "byproduct material", as now or
hereafter defined in 42 U.S.C. Section 2011 et seq.; and (ix) any additional
substances or materials which are now or hereafter classified or considered to
be hazardous or toxic under "Environmental Requirements" (as defined below) or
the common law, or any other applicable laws relating to the Property. Hazardous
Materials shall include, without limitation, any substance, the presence of
which on the Property, (A) requires reporting, investigation or remediation
under Environmental Requirements; (B) causes or threatens to cause a nuisance on
the Property or adjacent property or poses or threatens to pose a hazard to the
health or safety of persons on the Property or adjacent property; or (C) which,
if it emanated or migrated from the Property, could constitute a trespass.
Further, for purposes of this Agreement, "Environmental Requirements" shall mean
all laws, ordinances, statutes, codes, rules, regulations, agreements,
judgments, orders, and decrees, now or hereafter enacted, promulgated, or
amended, of the United States, the states, the counties, the cities, or any
other political subdivisions in which the Property is located, and any other
political subdivision, agency or instrumentality exercising jurisdiction over
the owner of the Property, the Property, or the use of the Property, relating to
pollution, the protection or regulation of human health, natural resources, or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).

4.5 Conditions Precedent to Closing. It shall be a condition precedent to
Purchaser's obligations to consummate this transaction that all representations
and warranties made herein by Seller are true and correct in all respects as of
the Closing Date, and all covenants made by Seller herein are fully complied
with, failing which, Purchaser, at its option, and in addition to any other
remedy available, shall be entitled to terminate this Agreement and receive a
return of the Earnest Money from the Escrow Agent, without the consent or
joinder of Seller being required.

5.

COVENANTS OF SELLER



5.1 Insurance. From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its replacement cost under its
current policies against fire and other hazards covered by extended coverage
endorsement and commercial general liability insurance against claims for bodily
injury, death and property damage occurring in, on or about the Property, and to
pay all premiums for such insurance prior to the applicable due dates.

5.2 Operation of Property. From the Effective Date through and including the
Closing Date, Seller agrees to operate and maintain the Property in the normal
course of business substantially in accordance with Seller's past practices with
respect to the Property, normal wear and tear excepted, subject, however, to the
requirements of Section 5.7.

5.3 Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party contracts which
are necessary to carry out its obligations under Section 5.2, which shall be on
market terms and cancellable on thirty (30) days written notice or less, without
payment of any fee or penalty.

5.4 Leasing of Property. From the Effective Date through and including the
Closing Date, Seller agrees not to (i) enter into any new leases, other than
month-to-month leases entered into on market terms, but without any discounts or
rental concessions, or (ii) amend, terminate or accept the surrender of any
existing leases, including the Tower Leases, or directly or indirectly grant any
discounts or rental concessions to any present or future tenant of the Property,
without the prior written consent of Purchaser which may be granted or withheld
in Purchaser's sole discretion.



5.5 Listing of Property for Sale. From the Effective Date through and including
the Closing Date, Seller agrees to not list, verbally or in writing, the
Property with any broker or otherwise solicit or make or accept any offers to
sell the Property or enter into any contracts or agreements, including back-up
contracts, regarding any disposition of the Property.



5.6 Obligation to Provide Notices. Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, or (iii) any litigation filed or threatened
against Seller or the Property.



5.7 Auction. Not later than forty five (45) days prior to Closing, Seller will
conduct an auction for all units seventy-five (75) days or more past due. The
auction shall be conducted in accordance with the laws of the State of Kentucky.
Seller will hold Purchaser and Purchaser's agents and representatives harmless
from any legal actions brought by any tenant as a result of any such auction or
any other action of Seller with regard to the sale of a tenant's property during
the period Seller owned the Property. Seller's obligations under the immediately
preceding sentence expressly shall survive Closing.



5.8 Property Apartments. In the event the Property contains one or more
apartments (collectively, the "Property Apartments", whether one or more),
whether for the use of the property manager or otherwise, Seller shall (i) cause
all tenants and other occupants of the Property Apartments to vacate same not
later than Closing, (ii) deliver possession of the Property Apartments to
Purchaser at Closing, free and clear of the claims of any tenants or other
existing tenancies, and not otherwise subject to the rights or claims of any
third party, and (iii) indemnify and hold Purchaser harmless from and against
any claims, causes of action, loss, cost or expense incurred by Purchaser with
respect to the Property Apartments. Seller's obligations contained in this
Section 5.8 expressly shall survive Closing.

6.
CLOSING

6.1 Closing. Assuming that all conditions to closing have been satisfied and
this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby (the "Closing") shall be held at the offices of
the Escrow Agent, located at the address set forth in Section 9.1 hereof, on the
date (the "Closing Date") twenty (20) days following the expiration of the
Approval Period. Seller and Purchaser agree that the Closing shall be
consummated through an escrow closing with the Escrow Agent acting as escrow
agent, and neither party need be present at Closing. Purchaser shall have a one
time option to extend the Closing Date for a period of thirty (30) days (the
"Extension Option"), which Extension Option may be exercised by Purchaser (i)
providing Seller with written notice prior to the initially scheduled Closing
Date, informing Seller that Purchaser has elected to exercise the Extension
Option, and (ii) depositing an additional earnest money deposit (the "Extension
Deposit") in the amount of One Hundred Thousand and no/100 Dollars ($100,000.00)
with the Escrow Agent prior to the initially scheduled Closing Date. The
Extension Deposit, if and when made, shall be added to the Earnest Money and
deemed a part thereof for all purposes under this Agreement, and shall be
applied as a credit against the Purchase Price at Closing.

6.2 Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Leases.

6.3 Proration. All rents, other amounts payable by the tenants under the Leases
and the Tower Leases, and all other income with respect to the Property for the
month in which the Closing occurs, to the extent collected by Seller on or
before the Closing Date, and real estate and personal property taxes and other
assessments with respect to the Property for the year in which the Closing
occurs, shall be prorated to the Closing Date, with Purchaser receiving the
benefits and burdens of ownership on the Closing Date. Utilities shall be
canceled by Seller and reestablished in Purchaser's name on the Closing Date, if
possible; otherwise utilities shall be prorated at Closing. Any amounts unpaid
under the Contracts which Purchaser elects to assume at Closing shall be
prorated between Seller and Purchaser at Closing.

(a) If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases and the Tower Leases and all other income from the
Property have actually been paid for the month in which the Closing occurs, the
apportionment of such rents and other amounts and other income shall be upon the
basis of such rents, other amounts and other income actually received by Seller,
with Purchaser receiving the portion of all such rentals attributable to the
period from and after Closing. For a period of thirty (30) days following
Closing, if any rents which are delinquent as of Closing are actually received
by Purchaser, in good funds, all such amounts shall first be applied to
post-closing rents and other amounts due to Purchaser for the period from and
after Closing, and the balance shall be paid by Purchaser to Seller within
thirty (30) days following Purchaser's receipt thereof, to the extent, and only
to the extent of any rental delinquencies owed by any such tenant to Seller for
the period prior to Closing. Notwithstanding the foregoing provisions of this
Section 6.3(a), all rentals that are received by Purchaser more than thirty (30)
days following Closing shall be retained by Purchaser, and Seller shall have no
rights with respect thereto. If, subsequent to the Closing, any rents or other
income are actually received by Seller, Seller shall immediately remit the same,
or Purchaser's prorata share thereof calculated as aforesaid, to Purchaser.
Seller agrees that, after the Closing, it shall not file any eviction action in
an effort to collect any outstanding rents that remain owing to Seller after the
Closing.

(b) If the Closing shall occur before the tax rate or the assessed valuation of
the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non-ad
valorem, applied to the latest assessed valuation. The proration shall allow for
any available discount. Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property is fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment, which
obligation expressly shall survive Closing.

6.4 Closing Costs and Credits. Purchaser shall pay, on the Closing Date, (a)
one-half of any escrow fees and other customary charges of the Escrow Agent, (b)
one half of all recording costs relating to the Deed, (c) all title insurance
costs relating to the Title Policy, (d) all costs relating to the Survey, and
(e) the fees of Purchaser's counsel. Seller shall pay, on the Closing Date, (v)
one-half of any escrow fees and other customary charges of the Escrow Agent, (w)
one half of all recording costs relating to the Deed, (x) all applicable
transfer taxes, documentary stamp taxes and similar charges relating to the
transfer of the Property, (y) all costs and expenses relating to retirement of
any and all indebtedness secured by the Property, including without limitation
prepayment penalties, defeasance costs and the costs of recording all mortgage
cancellations, and (z) the fees of Seller's counsel. Purchaser shall receive a
credit at Closing for all security deposits made by tenants under the Leases and
for any prepaid rents and other amounts related to months following the month in
which Closing occurs.

6.5 Seller's Obligations at the Closing. At the Closing, or at such other time
as indicated below, Seller shall take such action as the Escrow Agent reasonably
requires to consummate the transactions made the subject of this Agreement and
shall deliver to Purchaser (or cause to be delivered to Purchaser) the
following:

(a) Deed. Special Warranty Deeds (whether one or more, the "Deed") conveying the
Land and the Improvements to Purchaser, in the form attached to this Agreement
as Exhibit "B", subject only the Permitted Encumbrances. The description of the
Land provided with the Surveys shall be the description used in the Deed.

(b) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Escrow Agent to evidence Seller's
authority to consummate the transactions contemplated by this Agreement.

(c) Foreign Person. An affidavit of Seller certifying that Seller is not a
"foreign person," as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.

(d) Leases. The originals of all of the Leases and the Tower Leases, together
with all security and other deposits which, under the terms of the Leases in
effect at Closing, are required to be returned to the tenants thereunder (which
deposits, at Purchaser's option, may be applied as a credit against the Purchase
Price at Closing).

(e) Contracts. The originals of all of the Contracts other than Rejected
Contracts, and evidence that all Rejected Contracts have been cancelled.

(f) Termination of Management Agreement. Evidence of the termination of any and
all management agreements affecting the Property, effective as of the Closing
Date, and duly executed by Seller and the property manager.

(g) Affidavit. An affidavit in the form required by the Escrow Agent to remove
any standard exceptions, including mechanics' liens, parties in possession and
similar matters, together with a GAP Indemnity.

(h) Reaffirmation Certificate. A reaffirmation certificate in accordance with
the provisions of Section 4.4(a).

(i) Title Policy. The Title Policy, issued by the Escrow Agent on behalf of the
Title Company, in the form required by this Agreement; provided that in the
event such policy is not available at Closing, then the Escrow Agent shall
provide Purchaser at Closing, at Purchaser's option, with either (i) a "marked
title commitment", committing to issue the Title Policy in the form required by
this Agreement, or (ii) a proforma owner's title policy, with the Title Policy
to be delivered to Purchaser as promptly after Closing as reasonably possible.

(j) Motor Vehicles. Certificates of title, or such other instruments of
assignment as may be necessary to transfer title to the Motor Vehicles to
Purchaser at Closing.

6.6 Purchaser's Obligations at the Closing. At the Closing, Purchaser shall
deliver to Escrow Agent the following:

(a) Purchase Price. The Purchase Price (net of Earnest Money to be applied
against the Purchase Price, and subject to adjustment in connection with
prorations, credits and charges hereunder), payment of which shall be made by
wire transfer of immediately available funds to the account of the Escrow Agent.

(b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser's authority to consummate the transactions contemplated by this
Agreement.

6.7 Documents to be Executed by Seller and Purchaser. At the Closing, Seller and
Purchaser shall also execute and deliver the following:

(a) Tenant Notices. Signed statements or notices to all tenants of the Property
notifying such tenants that the Property has been transferred to Purchaser and
that Purchaser is responsible for security deposits (specifying the amounts of
such deposits) returnable under the Leases and notifying such tenants of the new
address where tenants are to make rental payments after the Closing. The amounts
of the security deposits set forth in the tenant notices shall correspond to the
security deposits set forth in the Rent Roll, as updated and certified by Seller
in connection with the Closing.

(b) Assignment of Personal Property, Service Contracts, Warranties and Leases.
An Assignment of Personal Property, Service Contracts, Warranties and Leases
with respect to each of the properties comprising the Property (collectively,
the "Assignment"), in the form attached to this Agreement as Exhibit "C".

7.
RISK OF LOSS

7.1 Condemnation. If, prior to the Closing, action is initiated to take all or
any portion of any of the properties comprising the Property, by eminent domain
proceedings or by deed in lieu thereof, Purchaser may either at or prior to
Closing (a) terminate this Agreement, in which event the Earnest Money shall be
refunded to Purchaser, without the consent or joinder of Seller being required,
and neither party shall have any further right or obligation hereunder, other
than the Surviving Obligations, or (b) consummate the Closing, in which latter
event all of Seller's assignable right, title and interest in and to the award
of the condemning authority shall be assigned to Purchaser at the Closing and
there shall be no reduction in the Purchase Price.

7.2 Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If any of the properties
comprising the Property suffers any damage equal to or in excess of One Hundred
Thousand and no/100 Dollars ($100,000.00) prior to the Closing from fire or
other casualty, Purchaser may either at or prior to Closing (a) terminate this
Agreement, in which event the Earnest Money shall be refunded to Purchaser,
without the consent or joinder of Seller being required, and neither party shall
have any further right or obligation hereunder, other than the Surviving
Obligations, or (b) consummate the Closing, in which latter event all of
Seller's right, title and interest in and to the proceeds of any insurance
covering such damage, and including any and all rent loss insurance proceeds
relating to the period from and after the Closing Date, shall be assigned to
Purchaser at the Closing and Purchaser shall receive a credit against the
Purchase Price at Closing in an amount equal to the sum of (i) Seller's
deductible under its insurance policy and (ii) the amount of any uninsured or
underinsured loss. If any of the properties comprising the Property suffers any
damage less than One Hundred Thousand and no/100 Dollars ($100,000.00) prior to
the Closing, Purchaser agrees that it will consummate the Closing and accept the
assignment of the proceeds of any insurance covering such damage, including any
and all rent loss insurance proceeds relating to the period from and after the
Closing Date (plus receive a credit against the Purchase Price in an amount
equal to the sum of (i) Seller's deductible under its insurance policy and
(ii) the amount of any uninsured or underinsured loss) and there shall be no
other reduction in the Purchase Price.

8.
DEFAULT

8.1 Breach by Seller. In the event that Seller shall fail to consummate this
Agreement for any reason, except Purchaser's default or a termination of this
Agreement by Purchaser or Seller pursuant to a right to do so under the
provisions hereof, Purchaser shall be entitled, as its sole and exclusive
remedies, at law or in equity, to either (i) terminate this Agreement and
receive a refund of the Earnest Money, and neither party shall have any further
right or obligation hereunder other than the Surviving Obligations, (ii) pursue
the remedy of specific performance of Seller's obligations under this Agreement,
or (iii) receive a refund of the Earnest Money, and pursue an action to recover
damages from Seller, including any and all actual, punitive and/or consequential
damages incurred directly or indirectly by Purchaser and/or any affiliates of
Purchaser in connection with the transaction contemplated by this Agreement;
provided, however, that in no event shall the maximum amount of such damages
exceed the sum of Two Hundred Fifty Thousand and no/100 Dollars ($250,000.00).

8.2 Breach by Purchaser. If Purchaser fails to consummate this Agreement for any
reason, except Seller's default or a termination of this Agreement by Purchaser
or Seller pursuant to a right to do so under the provisions hereof, Seller, as
its sole and exclusive remedy, may terminate this Agreement and thereupon shall
be entitled to receive the Earnest Money as liquidated damages (and not as a
penalty). Seller and Purchaser have made this provision for liquidated damages
because it would be difficult to calculate, on the date hereof, the amount of
actual damages for such breach, and Seller and Purchaser agree that the Earnest
Money represents a reasonable forecast of such damages.

8.3 Notice and Cure. In the event of a default by Seller or Purchaser under this
Agreement, the non-defaulting party shall provide the defaulting party with
notice and ten (10) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure shall be provided with respect to a party's default in failing
to timely close, and (ii) in no event shall any such notice and cure period
result in an extension of the Closing Date.

9.
MISCELLANEOUS

9.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received and further provided any such facsimile
notice shall be sent by one of the other permitted methods of providing notice
on the next succeeding business day. For purposes of this Section 9.1, the
addresses of the parties for all notices are as follows (unless changed by
similar notice in writing given by the particular person whose address is to be
changed):

If to Seller:

Security Self Storage Inc.

8080 Steilen Drive

Florence, Kentucky 41042

Attn: Lee Scheben

Tel: (859) 282-6900

Fax: (859) 282-6901

with a copy to:

Kentucky Land Title, Inc.

2362 Grandview Drive

Ft. Mitchell, Kentucky 41017

Attn: Ron Mullen, Esq.

Tel: (859) 344-1919

Fax: (859) 344-1355

If to Purchaser:

Strategic Capital Holdings, LLC

111 Corporate Drive, Suite 210

Ladera Ranch, CA 92694

Attn: H. Michael Schwartz

Tel: (949) 429-6600

Fax: (949) 429-6606

with copies to:

Strategic Capital Holdings, LLC

5949 Sherry Lane, Suite 1050

Dallas, Texas 75225

Attn: Wayne Johnson

Tel: (214) 217-9797

Fax: (214) 217-9798; and

Mastrogiovanni Schorsch & Mersky, P.C.


2001 Bryan Street, Suite 1250


Dallas, Texas 75201


Attn: Charles Mersky, Esq.


Tel: (214) 922-8800


Fax: (214) 922-8801

If to Escrow Agent:



Republic Title of Texas, Inc.

2626 Howell Street

10th Floor

Dallas, Texas 75204

Attn: Jennifer Haden

Tel: (214) 754-7750

Fax: (214) 303-0935

9.2 Real Estate Commissions. Pursuant to a separate written agreement, Seller
has agreed to pay Marcus and Millichap ("Broker") a real estate commission upon
consummation of the transaction contemplated by this Agreement. Except for
Seller's agreement with Broker, neither Seller nor Purchaser has authorized any
broker or finder to act on any party's behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party. Purchaser agrees to
indemnify and hold harmless Seller from and against any and all claims, losses,
damages, costs or expenses of any kind or character arising out of or resulting
from any agreement, arrangement or understanding alleged to have been made by
Purchaser or on Purchaser's behalf with any broker or finder in connection with
this Agreement or the transaction contemplated hereby. Seller agrees to
indemnify and hold harmless Purchaser from and against any and all claims,
losses, damages, costs or expenses of any kind or character arising out of or
resulting from any agreement, arrangement or understanding alleged to have been
made by Seller or on Seller's behalf with any broker or finder in connection
with this Agreement or the transaction contemplated hereby, including Broker.
Notwithstanding anything to the contrary contained herein, this Section 9.2
shall survive the Closing or any earlier termination of this Agreement.

9.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6 Time of Essence. Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Kentucky, then, in such event, the time of such period shall be
extended to the next day which is not a Saturday, Sunday or legal holiday.

9.7 Governing Law. This Agreement shall be governed by the laws of the State of
Kentucky and the laws of the United States pertaining to transactions in such
State.

9.8 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller's consent,
to (i) an entity in which Purchaser has a direct or indirect interest, including
an affiliate of Purchaser, (ii) a real estate investment trust of which
Purchaser or an affiliate of Purchaser is the external advisor, or (iii) a
Delaware statutory trust of which Purchaser or an affiliate of Purchaser is the
signatory trustee; provided, however, that, until the consummation of the
Closing, no such assignment shall release or relieve Purchaser of any liability
hereunder.

9.9 Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10 Attorneys' Fees. In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages, as provided herein, reasonable attorneys' fees
incurred in such suit.

9.11 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party's
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12 Effective Date. For purposes of this Agreement, the "Effective Date" shall
mean the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof.

9.13 Exhibits. The following exhibits are attached to this Agreement and are
incorporated into this Agreement by this reference and made a part hereof for
all purposes:

Schedule A

, List of Due Diligence Documents



Schedule B

, Allocation of Purchase Price



Schedule C

, Cellular Tower Leases



Exhibit A-1

, the legal description of Parcel One



Exhibit A-2

, the legal description of Parcel Two



Exhibit B

, the form of the Deed



Exhibit C

, the form of the Assignment



Exhibit D

, List of Personal Property



Exhibit E

, List of Contracts



Exhibit F

, Rent Roll



Exhibit G

, Letter of Representation



Exhibit H

, Joinder Agreement



9.14 No Recordation. Seller and Purchaser hereby acknowledge that neither this
Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county.

9.15. Tax-Deferred Exchange. Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange. Notwithstanding the foregoing, neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party.

9.16 Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser, and each party agrees to use best
efforts to prevent disclosure of this transaction by any third party.
Notwithstanding the foregoing, (i) each party shall be entitled to make
disclosures concerning this Agreement and materials provided hereunder to its
lenders, attorneys, accountants, employees, agents and other service
professionals as may be reasonably necessary in furtherance of the transactions
contemplated hereby, (ii) Purchaser shall be entitled to make disclosures
concerning this transaction and materials provided hereunder to its potential
debt and equity sources, and (iii) each party shall be entitled to make such
disclosures concerning this Agreement and materials provided hereunder as may be
necessary to comply with any court order or directive of any applicable
governmental authority. The provisions of this Section 9.16 shall survive
Closing or any termination of this Agreement.

9.17 Independent Consideration. Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser's right to terminate this Contract pursuant to the provisions hereof.

9.18 As-Is. Notwithstanding anything to the contrary contained in this
Agreement, but subject to Seller's representations and warranties set forth in
this Agreement and in the documents to be executed by Seller at closing,
Purchaser shall acquire the Property from Seller at Closing in its then "as-is,
where is" condition, without any other representations or warranties from
Seller, express or implied, including any warranty of merchantability,
habitability or fitness for a particular purposes.

9.19 Non-Competition. Seller shall deliver a non-compete agreement to Purchaser
at Closing in form and content satisfactory to Purchaser. The non-compete
agreement shall provide that neither Seller nor any of its principals, partners,
members, directors, officers, shareholders and/or affiliates may directly or
indirectly develop, own, lease, manage or operate a self storage facility for a
period of three (3) years subsequent to the Closing within a five (5) mile
radius of the Property.

9.20 Cooperation with Purchaser's Auditors and SEC Filing Requirements. From the
Effective Date through and including sixty (60) days after the Closing Date,
Seller shall provide to Purchaser (at Purchaser's expense) copies of, or shall
provide Purchaser access to, the books and records with respect to the
ownership, management, maintenance and operation of the Property and shall
furnish Purchaser with such additional information concerning the same as
Purchaser shall reasonably request and which is in the possession or control of
Seller, or any of its affiliates, agents, or accountants, to enable Purchaser
(or Strategic Storage Operating Partnership, L.P. or Strategic Storage Trust,
Inc.), to file its or their Form 8-K, if, as and when such filing may be
required by the Securities and Exchange Commission ("SEC").   At Purchaser's
sole cost and expense, Seller shall allow Purchaser's auditor (Reznick Group,
P.C. or any successor auditor selected by Purchaser) to conduct an audit of the
income statements of the Property for the year of Closing (to the date of
Closing) and the two (2) prior years, and shall cooperate (at no cost to Seller)
with Purchaser's auditor in the conduct of such audit. In addition, Seller
agrees to provide to Purchaser's auditor a letter of representation
substantially in the form attached hereto as Exhibit "G", and, if requested by
such auditor, historical financial statements for the Property, including income
and balance sheet data for the Property, whether required before or after
Closing. Without limiting the foregoing, (i) Purchaser or its auditor may audit
Seller's operating statements of the Property, at Purchaser's expense, and
Seller shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, (ii) Seller shall furnish to
Purchaser such financial and other information as may be reasonably required by
Purchaser to make any required filings with the SEC or other governmental
authority; provided, however, that the foregoing obligations of Seller shall be
limited to providing such information or documentation as may be in the
possession of, or reasonably obtainable by, Seller,  or its agents and
accountants, at no cost to Seller, and in the format that Seller (or
its affiliates, agents or accountants) have maintained such information, and
(iii) Seller and Purchaser acknowledge and agree that the letter of
representation to be delivered by Seller to Purchaser substantially in the form
attached hereto as Exhibit "G" is not intended to expand, extend, supplement or
increase the representations and warranties made by Seller to Purchaser pursuant
to the terms and provisions of this Agreement or to expose Seller to any risk of
liability to third parties. The provisions of this Section 9.20 shall survive
Closing.



9.20 Joint and Several Liability. It is understood and agreed that each of the
parties comprising Seller is and shall be jointly and severally liable for all
of the representations, warranties and covenants made by the "Seller" under this
Agreement.



9.21 Joinder Agreement. Purchaser has informed Seller, and Seller hereby
acknowledges, that Purchaser will incur significant expense in connection with
Purchaser's efforts to acquire the Property, as contemplated by this Agreement,
including without limitation, (i) the cost of Purchaser's due diligence
investigations of the Property, (ii) funds expended or committed to by Purchaser
in connection with its efforts to secure debt and/or equity financing for the
Property, including without limitation, loan application fees, deposits
(including good faith deposits), and/or rate lock fees, and (iii) amounts paid
pr payable to third party service providers, including without limitation,
engineers, environmental consultants, appraisers, attorneys and accountants. In
order to provide Purchaser with additional assurances regarding Seller's
performance of its obligations at Closing, Seller agrees that, contemporaneously
with the execution of this Agreement, and as a material inducement for Purchaser
to enter into this Agreement, Seller shall cause Lee Scheben to execute and
deliver to Purchaser an original of that certain Joinder Agreement, the form of
which is attached hereto as Exhibit "H" and incorporated herein by reference,
which shall indemnify Purchaser against Seller's failure to perform its
obligations at Closing, as required under the terms of this Agreement.



 

[Signature page to follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executed to be effective as of the Effective Date.

SELLER:

Security Self Storage Inc.,

a Kentucky corporation

By: /s/W. Lee Scheber

Name: W. Lee Scheber

Title: President

Date: June 9, 2009

 

PURCHASER:



Strategic Capital Holdings, LLC,

a Virginia limited liability company

By: /s/ H. Michael Schwartz

Name: H. Michael Schwartz

Title: President

Date: June 9, 2009